Citation Nr: 9930595	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  94-20 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a temporary total convalescent rating based on 
surgery in June 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from March 1943 to March 1946.

This appeal arose from an October 1993 decision which denied 
a temporary total convalescent rating based on surgery in 
June 1993 on the grounds that the treatment was not for a 
service-connected disability.

The Board of Veterans' Appeals (Board) remanded this claim in 
January 1997 for further development.  The case was returned 
to the Board in September 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested by the 
originating agency.

2.  The veteran's June 2, 1993, surgical treatment was 
unrelated to his service-connected ingrown left great 
toenail.


CONCLUSION OF LAW

The criteria for a temporary total convalescent rating based 
on surgery on June 2, 1993, have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a temporary total convalescent rating 
based on surgery in June 1993.  The Board finds that this 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

On Department of Veterans Affairs (VA) examination of the 
veteran's left great toe in February 1993, the toenail was 
found to be slightly distorted in appearance with no 
infection seen.  It was noted that the deformity was minimal.  
The diagnosis was old ingrown toenail, asymptomatic now.  In 
an April 1993 rating decision, service connection was granted 
for the post operative residuals of an ingrown left great 
toenail with a non-compensable disability evaluation 
assigned.

VA outpatient treatment records reflect that the veteran was 
seen in the Podiatry Clinic on June 10, 1993, and at that 
time was noted to be one week status post incision and 
drainage, left hallux nail.  The record shows that on June 
17, 1993, he returned to the clinic for follow-up, laser 
matrixectomy, left hallux, and that, following examination, 
the assessment was status post total nail matrixectomy, left.  
On July 1, 1993, he again returned to the clinic and it noted 
that this was for follow-up of status post four weeks prior 
nail avulsion, left.

One week later, on July 8, 1993, when the veteran was again 
seen in the clinic, it was noted that he was being seen for 
nail avulsion, status post three months.  On July 15 an 
assessment of one and one-half months status post 
matrixectomy, left hallux, was made.  Two weeks later the 
veteran reported having taken a fall four days previously and 
having hurt the left great toe.  An assessment of trauma to 
big toe secondary to fall, status post nail avulsion, was 
made.

The Chief of Medical Administrative Services, at the West 
Side Chicago VA Medical Center, indicated in a May 1998 
letter that the veteran was seen at the Podiatry Clinic on 
June 2, 1993.  It was noted that a search was conducted but 
documentation of that visit and the operative report of the 
incision and drainage of the left great toenail could not be 
located.

A VA physician, in an October 1998 report, stated that he had 
reviewed the veteran's claims file, page by page, and that it 
showed a history of avulsion fracture of the left great toe 
nail which occurred in June 1993.  After noting that there 
were no medical records documenting the actual injury and 
specifics, the physician observed that later medical records 
after June 1993 made reference to the left great toe avulsion 
injury.  It was stated that the veteran had treatment of the 
injury with laser matrixectomy.

The physician noted that the veteran's history as documented 
by the foot exam had shown a previous asymptomatic ingrown 
toenail of the great toe and that following the laser 
matrixectomy the veteran had numerous follow-up exams as 
shown by the medical chart.  The physician stated that, in 
view of the available medical records, the veteran's laser 
matrixectomy for the treatment of the avulsion injury 
appeared to be independent of his service-connected 
asymptomatic ingrown toenail of his left great toe.  It was 
the physician's conclusion that it was not at least as likely 
as not that the veteran's surgery was related to his service-
connected residual, post operative ingrown left great 
toenail.

38 C.F.R. § 4.30 provides, in pertinent part, that a 
temporary total convalescent rating will be assigned if 
treatment of a service-connected disability resulted in 
surgery necessitating at least one month of convalescence or 
surgery with severe postoperative residuals.  The originating 
agency, in denying the veteran's claim, concluded in the 
October 1993 decision that his June 1993 surgery was not for 
his service-connected ingrown left great toenail but was 
necessitated by an intercurrent injury.

Records confirm that the veteran underwent outpatient surgery 
on his left great toe on June 2, 1993.  However, he was not 
treated for problems related to his service-connected 
residual of an ingrown toenail, a condition which had been 
found to be asymptomatic only several months earlier.  
Rather, he apparently experienced an injury to the toenail, 
resulting in an avulsion fracture.

It is legally impossible to say with absolute certainty that 
the injury to the left great toenail was an independent 
intervening event which had no causal connection to his 
service-connected disability.  However, the Board has 
reviewed the entire record, including both the relevant 
treatment records and the October 1998 VA physician's report, 
and finds that evidence clearly supports the conclusion that 
the June 1993 surgery was for treatment of an injury 
independent of his service-connected disability.  As the 
first criterion for a temporary total convalescent rating has 
not been met, the veteran's claim for a temporary total 
convalescent rating based on surgery on June 2, 1993, may not 
be granted.  38 U.S.C.A. § 4.30.  As the evidence is not in 
relative equipoise, the benefit of the doubt in favor of the 
veteran is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a temporary total convalescent rating based on 
surgery in June 1993 is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

